231 Wis. 2d 241 (1999)
603 N.W.2d 84
IN RE the COMMITMENT OF Wilbert L. THOMAS:
STATE of Wisconsin, Petitioner-Respondent-Petitioner,
v.
Wilbert L. THOMAS, Respondent-Appellant.
No. 98-0152.
Supreme Court of Wisconsin.
Oral argument November 11, 1999.
Decided December 8, 1999.
For the petitioner-respondent-petitioner the cause was argued by Brian E. Pawlak, assistant district attorney, with whom on the briefs was Robert S. Flancher, district attorney and Michael E. Nieskes, deputy district attorney.
For the respondent-appellant there was a brief by assistant state public defenders Mark Lukoff, Robert W. Peterson and Jack E. Schairer and oral argument by Jack E. Schairer, assistant state public defender.
¶ 1. PER CURIAM.
The court is equally divided on the question of whether the unpublished decision of the court of appeals, State v. Thomas, no. *242 98-0152 (Dec. 9, 1998), should be affirmed or reversed. Chief Justice SHIRLEY S. ABRAHAMSON, Justice WILLIAM A. BABLITCH and Justice ANN WALSH BRADLEY would affirm; Justice JON P. WILCOX, Justice N. PATRICK CROOKS and Justice DIANE S. SYKES would reverse. Justice DAVID T. PROSSER did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.